DETAILED ACTION
Claims 1-19 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “an upper electrode disposed in the peripheral area and making electrically contact with the lower back plate”. Examiner suggests changing the recitation to “an upper electrode disposed in the peripheral area and making electrical contact with the lower back plate” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “an upper electrode disposed in the peripheral area and making electrically contact with the lower back plate” (emphasis added). Claim 13 similarly recites “the upper electrode makes electrical contact with the lower back plate” (emphasis added).There is no support in the specification for the upper electrode making electrical contact with the lower back plate. However, there is support in the specification and drawings for the upper electrode [186] making electrical contact with the upper back plate (see para. 0091 of the Specification and Fig. 2). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., U.S. Patent No. 8,590,136, patented on 11/26/2013 (Yang).

As to Claim 1, Yang discloses a Micro-Electro-Mechanical Systems (MEMS) microphone (Figs. 6A-7E) comprising: a substrate [601] presenting a vibration area [VA], a supporting area [SA], and a peripheral area [PA] surrounding the supporting area [SA] (see the marked up reproduction of Fig. 7C of Yang below), the substrate [601] defining a cavity [611] formed in the vibration area [VA]; a lower back plate [603, 604] being disposed over the substrate to cover the cavity [611] and having a plurality of lower acoustic holes [605] (see Fig. 6A); a diaphragm [606, 607] being disposed over the lower back plate [603, 604], the diaphragm [606, 607] being spaced apart from the lower back plate [603, 604] and configured to generate a displacement thereof in response to an applied acoustic pressure (col. 3, lines 56-57); an upper back plate [624] being disposed over the diaphragm [606, 607], the upper back plate [624] being spaced apart from the diaphragm [606, 607] and having a plurality of upper acoustic holes [702] (see Fig. 7C); and an intermediate anchor [608] being in contact with an upper surface of the lower back plate in the supporting area [SA], the intermediate anchor [608] being configured to support the diaphragm [606, 607] to space the diaphragm [606, 607] from the lower back plate [603, 604] (col. 5, lines 9-11), and to provide elasticity for the diaphragm [606, 607] (the diaphragm is flexible in the vibrating portion; see Fig. 7C).

    PNG
    media_image1.png
    439
    658
    media_image1.png
    Greyscale

As to Claim 2, Yang remains as applied above to Claim 1, Yang further discloses a lower anchor [602] being in contact with an upper surface of the substrate [601] in the supporting area [SA], the lower anchor [602] being configured to support the lower back plate [603, 604] to space the lower back plate [603, 604] apart from the substrate [601]; and an upper anchor [701] being in contact with an upper surface of the diaphragm [606, 607] in the supporting area [SA], the upper anchor [701] being configured to support the upper back plate [603, 604] to space the upper back plate [603, 604] apart from the diaphragm [606, 607].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Patent No. 8,590,136, patented on 11/26/2013 (Yang), in view of Lin et al., U.S. Patent No. 10,766,763, provisionally filed on 9/28/2018 (Lin).

As to Claim 8, Yang remains as applied above to Claim 1. Yang does not explicitly disclose that the diaphragm defines a plurality of vent holes penetrating therethrough and spaced apart from each other to be arranged along a periphery of the diaphragm. However, providing such vent holes on similar MEMS microphones was well known. Lin teaches (in Fig. 3) a MEMS microphone [95] similar to Yang’s, having lower a plurality of vent holes [55] penetrating therethrough and spaced apart from each other to be arranged along a periphery of the diaphragm [50] (see Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide the improvement of a plurality of holes, in the diaphragm of Yang, for the added benefit of balancing pressure in the microphone structure (Lin: col. 4, lines 35-43).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Patent No. 8,590,136, patented on 11/26/2013 (Yang), in view of Hsieh et al., U.S. Patent No. 10,250,998, filed on 10/26/2016 (Hsieh).

As to Claim 9, Yang remains as applied above to Claim 1. Yang does not explicitly disclose lower dimples protruding from a lower surface of the diaphragm toward the lower back plate and preventing the diaphragm from being coupled to the lower back plate; and upper dimples protruding from a lower surface of the upper back plate toward the diaphragm and preventing the upper back plate from being coupled to the diaphragm. However, providing such dimples was well known in the design of similar MEMS microphones. Hsieh teaches a MEMS microphone (Fig. 12) similar to Yang’s, having lower [470] and upper [410] back plates, and a diaphragm [404], further comprising: lower dimples [452] protruding from a lower surface of the diaphragm [404] toward the lower back plate and preventing the diaphragm [404] from being coupled to the lower back plate [470] (the dimples [452] form an anti-sticky structure; col. 9, lines and upper dimples [444] protruding from a lower surface of the upper back plate [410] toward the diaphragm [404] and preventing the upper back plate [410] from being coupled to the diaphragm [404] (the dimples [444] also form an anti-sticky structure; col. 9, lines 4-9; see Fig. 12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the lower and upper dimples of Hsieh, into the MEMS microphone of Yang, for the additional benefit of improved performance and prevent the diaphragm from sticking to the back plates (Hsieh: col. 1, lines 41-42)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the unique features of a lower insulation layer disposed on the upper surface of the substrate and outside of the lower anchor, and being configured to support the lower back plate; an intermediate insulation layer disposed on an upper surface of the lower insulation layer and outside of the intermediate anchor, and being configured to support the diaphragm; and a upper insulation layer disposed on an upper surface of the intermediate insulation layer and outside of the upper anchor, and being configured to support the upper back plate. Claims 4-7 would be allowable for the same reasons as Claim 3, and in addition, rewritten to overcome the rejections under 35 U.S.C. 112(a), set forth in this Office action.
Claims 10-12 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 10 recites the unique feature of forming an intermediate insulation layer on the lower insulation layer on which the lower back plate is formed and forming a diaphragm and an intermediate anchor being configured to support the diaphragm on the intermediate insulation layer, respectively. The closest prior art is Yang, cited above, and Rasmussen, U.S. Publication No. 2017/0156008 (Rasmussen). Yang only discloses forming an intermediate insulation layer [608] on the lower back plate [603, 604] and not on the lower insulation layer. Yang does not disclose both the intermediate insulation layer and the intermediate anchor supporting the diaphragm on the intermediate insulation layer. Rasmussen discloses forming an intermediate insulation layer [17] on the lower insulation layer [9] on which the lower back plate [3] is formed (an oxide layer [17] is formed over [9]; para. 0065; see Fig. 8), and an intermediate anchor [19] being configured to support the diaphragm [2] on the intermediate insulation layer [17], respectively (an intermediate anchor is formed by another oxide layer [17]; para. 0068; see Fig. 9), but does not disclose forming an upper insulation layer on the intermediate insulation layer on which the diaphragm and the intermediate anchor are formed. Instead, Rasmussen teaches that the layer that forms the intermediate insulation layer forms the upper insulation layer as well.
 Claims 13-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a), set forth in this Office action. Claim 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and (b), set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653